Allowable Subject Matter
Claims 1-5, 10-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:
 “the dielectric layer has a thickness of 16 nm or more”,
“the first electrode contains carbon”,
“the dielectric layer contains carbon”, and 
“in a middle portion of the first electrode between an uppermost surface of the first electrode facing the dielectric layer and a lowermost surface of the first electrode opposed to the uppermost surface, an elemental percentage of carbon is 30 atomic % or less”.

Do et al. (US 2011/0128667 A1) teaches a capacitor including dielectric (¶ 0057: 31) disposed between first and second electrodes (¶ 0057: 30, 32), wherein 31 comprises high-k dielectric material (¶ 0058) and at least one electrode comprises carbon content of 3% to 50% (¶ 0057).  However, Do does not teach the capacitor dielectric material contains carbon, as required by independent claims 1, 5, 19 and 20 of the instant application. 
Park et al. (US 2008/0265371 A1) teaches a capacitor (fig. 2) including lower electrode 12 (¶ 0056, similar to 30 of Do), high-k dielectric layer 22 (¶¶ 0054, 0056, similar to 31 of Do), and upper electrode 32 (¶ 0063, similar to 32 of Do), wherein the high-k dielectric layer contains carbon (¶¶ 0054, 0094: first dielectric layer 22, and/or dielectric layer 140 of fig. 6D, has a multilayer structure including a hafnium oxide/hafnium carbon oxide/hafnium oxide layer structure).
Similarly, Tu et al. (PG Pub. No. US 2010/0065944 A1) teaches a MiM capacitor (¶ 0017 & fig. 1: 160a) including first metal layer that serves as a bottom electrode, a second metal layer that serves as a 
However, neither Park or Tu teaches a capacitor electrode comprising carbon, wherein a middle portion of the first electrode between an uppermost surface of the first electrode facing the dielectric layer and a lowermost surface of the first electrode opposed to the uppermost surface, an elemental percentage of carbon is 30 atomic % or less as required by independent claims 1, 5, 19 and 20.
Chavan et al. (PG Pub. No. US 2015/0303206 A1) teaches a capacitor (fig. 7: 10c) including carbon-containing dielectric (¶ 0025: non-ferroelectric dielectric carbon oxynitride 33) disposed between a bottom electrode (¶ 0017: 14) and a top electrode (¶ 0028: 40), wherein an elemental percentage of carbon in the lower electrode is 30 atomic % or less (¶ 0020: carbon content in outermost region 16 of electrode 14 is about 0.01 to 10 atomic percent).  However, Chavan is silent to the carbon-containing dielectric comprising a thickness of 16nm or more, as required by independent claims 1, 5, 19 and 20.
In light of these limitations in the claims (see Applicant’s figs. 4-5 & ¶¶ 0077-0079), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894